Citation Nr: 1714161	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  11-33 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent prior to September 5, 2014 and 20 percent since for degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for DDD of the lumbar spine and assigned a 10 percent disability rating. 

The Board remanded this case in June 2014.  In March 2015, the RO increased the rating for lumbar spine disability to 20 percent, effective in September 2014.


FINDING OF FACT

On August 3, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran through his authorized representative that he wanted to withdraw his appeal for entitlement to an initial higher rating for DDD of the lumbar spine.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a statement received on August 3, 2015, prior to the promulgation of a decision in the appeal, the Veteran's representative stated that the Veteran wanted to withdraw his appeal for entitlement to an initial higher rating for DDD of the lumbar spine.  Accordingly, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


